Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered November 21, 1979, convicting him of murder in the second degree (six counts) and arson in the third degree, upon a jury verdict, and imposing sentence.
*463Ordered that the judgment is affirmed.
The defendant contends that the court’s instructions to the jury with respect to the elements of the crime of burglary, as the predicate for the felony murder counts, and with respect to the alibi evidence, were erroneous. However, since the defendant raised no objection to the charge as given, his claims of error are not preserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Malave, 114 AD2d 376).
Furthermore, insofar as the defendant now claims that certain testimony was improperly received during the cross-examination of a prosecution witness by the attorney for the codefendant, we note that this testimony was either not objected to, or that where objections were made, they were not sufficiently specific to preserve the errors for appellate review (see, People v Oliver, 63 NY2d 973; People v Love, 57 NY2d 1023; People v Ortiz, 164 AD2d 872).
The defendant’s contention that certain remarks made by the prosecutor during summation were prejudicial and deprived him of a fair trial is also unpreserved for appellate review since the defendant failed to register any objections thereto at the time of trial (see, People v De Gina, 46 AD2d 925, affd 39 NY2d 96).
Moreover, under the circumstances of this case, we decline to reach these issues in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]). Fiber, J. P., Harwood, Balletta and O’Brien, JJ., concur.